
	
		II
		112th CONGRESS
		2d Session
		S. 2430
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary reduction of duty on Acetamiprid,
		  whether or not mixed with application adjuvants.
	
	
		1.Acetamiprid, whether or not
			 mixed with application adjuvants
			(a)In
			 generalHeading 9902.01.72 of the Harmonized Tariff Schedule of
			 the United States (relating to Acetamiprid, whether or not mixed with
			 application adjuvants) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
